Citation Nr: 1736971	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-31 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Evaluation of degenerative arthritis of the lumbar spine with lumbar stenosis and low back pain (hereinafter "lumbar spine disability") currently rated as 10 percent disabling prior to March 10, 2017, and in excess of 20 percent thereafter.

2.  Entitlement to service connection for dizziness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to May 1984.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for dizziness and awarded benefits for lumbar stenosis with back pain, rated 10 percent disabling effective March 11, 2009.  Jurisdiction has since been transferred to the Providence, Rhode Island RO.

In March 2017, the RO increased the disability rating for degenerative arthritis of the lumbar spine with lumbar stenosis and low back pain (previously rated as lumbar stenosis with low back pain) to 20 percent effective March 10, 2017.  The claim remains in controversy as less than the maximum benefit available was awarded and only for a portion of the appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of service connection for dizziness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 10, 2017, the Veteran's lumbar spine disability has been manifested by the functional equivalent of forward flexion to 90 degrees with a combined range of motion of 270 degrees and no showing of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  From March 10, 2017, the Veteran's lumbar spine disability has been manifested by the functional equivalent of forward flexion to 60 degrees.   

CONCLUSIONS OF LAW

1.  Prior to March 10, 2017, the criteria for an initial rating in excess of 10 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2016). 

2.  Since March 10, 2017, the criteria for an evaluation in excess of 20 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual disorders in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for that higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When considering functional impairment caused by a service-connected disability, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as a "staged" rating and is irrespective of whether an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  
Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  Moreover, where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

The Veteran seeks entitlement to an evaluation in excess of 10 percent prior to March 10, 2017, and in excess of 20 percent thereafter, for her lumbar spine disability, which has been rated under Diagnostic Codes 5242.   

Under Diagnostic Codes 5242 (degenerative arthritis of the spine) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent rating is for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A higher 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  And an even higher 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Note (5) in DCs 5235-5242 additionally explains that unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Aside from the General Rating Formula for Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.  These include incapacitating episodes and neurological problems.  The Board finds there has been no radiographic evidence of intervertebral disc syndrome (IVDS), to include reports dated in January 2007, February 2008, August 2008, March 2010, and March 2017.  Despite reporting incapacitating episodes every one to two months, the 2010 VA examiner found that they were not due to IVDS.  There was no evidence of IVDS on examination in 2017.  Thus, the Veteran did not meet the requisite number of incapacitating episodes as defined by statute at any time throughout the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The Board is aware the Veteran complained of radicular leg pain on examination in 2010; however, there was no objective evidence of radiculopathy.  Moreover, the private medical records show the Veteran repeatedly denied radicular symptoms.  Despite some complaints of back pain with bowel movements and constipation, private medical records show that colonoscopy in April 2012 was negative.  There has been no objective evidence of any associated bowel or bladder impairment.  The Veteran has not submitted any evidence to refute that already of record.  

Thus, the Board shall consider the service-connected lumbar spine disability under the orthopedic diagnostic codes (under the General Rating Formula for Diseases and Injuries of the Spine) only in the instant decision.  

For the reasons discussed below, the Board finds that the Veteran's symptomatology and disability picture for her service-connected lumbar spine disability is appropriately compensated by the currently assigned percentages and that evaluations in excess of those currently assigned are not warranted at any time during the course of the appeal.  See Fenderson, supra; Hart, supra.  

In this regard, prior to March 10, 2017, there was no evidence of forward flexion of 
forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Notably, on VA examination in August 2010 forward flexion was to 90 degrees and extension to 20 degrees.  Left and right lateral flexion were both to 30 degrees and left and right lateral rotation were both to 45 degrees.  There was no objective evidence of pain on active range of motion.  Combined range of motion of the lumbar spine was 270 degrees.  Repetitive motion did not change her range of motion or her symptoms.  There was no evidence of spasm or abnormal spinal contour.  Despite the subjective complaints of pain and fatigue, flexion was still possible to 90 degrees and extension to 30 degrees.  There was no additional functional loss on repetitive testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca, 8 Vet. App. at 206-7.  There was no evidence of lack of endurance, weakness or incoordination of the spine due to the service-connected lumbar spine disability.  Id.   Private medical records simply contain complaints of back pain and show the Veteran received nerve block injections.  

From March 10, 2017, there was no evidence of forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  In this regard, the March 2017 Disability Benefits Questionnaire shows forward flexion was to 60 degrees and extension to 30 degrees.  Left and right lateral flexion and rotation were all to 20 degrees.  Repetitive motion did not change her range of motion or her symptoms.  Despite complaints of pain on range of motion studies and with weight bearing, flexion was still possible to 60 degrees.  There was no additional functional loss on repetitive testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  There was no evidence of lack of endurance, fatigue, weakness or incoordination of the spine due to the service-connected lumbar spine disability.  Id.  

Since March 10, 2017, documented pain on movement is accounted for in the 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7; Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011) (holding that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable Diagnostic Code); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (finding that when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion).

In sum, an initial rating in excess of 10 percent is not warranted prior to March 10, 2017, or in excess of 20 percent thereafter.  Prior to March 10, 2017, there was no evidence of:  forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  From March 10, 2017, there was no evidence of forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine or the functional equivalent, to warrant a rating in excess of 20 percent.  

The Board has also considered a higher rating under Diagnostic Code 5003 for degenerative arthritis; however, the Veteran's lumbar spine disability is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbar spine disability,  the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected lumbar spine disability varied to such an extent that ratings greater or less than those currently assigned would be warranted.  Fenderson, supra; Hart, supra.

As the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to an initial rating in excess of 10 percent prior to March 10, 2017, and in excess of 20 percent thereafter for lumbar spine disability,  there is no 
reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent prior to March 10, 2017, and in excess of 20 percent thereafter, for lumbar spine disability is denied.


REMAND

The Veteran contends that service connection is warranted for dizziness.  Specifically, she asserts that she was in "perfect health" when she entered service, but suffered from dizziness when she exited.  See July 2011 notice of disagreement.  Service treatment records contain complaints of dizziness in January 1984 associated with a tension headache.  The Veteran also reported dizziness on her April 1984 separation report of medical history; the corresponding physical examination was negative for a neurological disorder.  Post-service, the Veteran had a magnetic resonance imaging (MRI) in February 2008 for complaints of headaches.  The MRI was unremarkable except for cavum septum pellucidum of a normal variant.  The Veteran maintains that she has suffered from dizziness since her discharge from service.  

The issue must be remanded for VA examination to determine the nature and etiology of her complaints of dizziness since the Veteran was not provided an examination with respect to this matter.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. §§ 3.159(c)(4), 4.1.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the issue on appeal.  38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the appropriate VA examination to determine the nature and etiology of her complaints of dizziness.  The electronic record must be available for review by the examiner.  

Thereafter, the examiner should offer an opinion as to whether the Veteran has a disability manifested by dizziness and if so, is it at least as likely as not (a 50% or higher degree of probability) related to the Veteran's active military service?  In responding, the examiner must refer to the January 1984 complaints of dizziness associated with tension headaches and the April 1984 separation report of medical history documenting complaints of dizziness. 

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

2.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If upon completion of the above action the issue remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


